Citation Nr: 1701783	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1995.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the Undersigned in October 2016.  A transcript of the hearing is of record.


The issue of service connection for CFS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of service connection for tinnitus is based on his contention that his disability resulted from exposure to acoustic trauma during active service.  For the following reasons, the Board finds that service connection for tinnitus is established.  

He was motor transport and light weight vehicle mechanic and in-service noise exposure has been conceded.  (See DD Form 214).

The Veteran underwent a VA audiological examination in June 2007.  The examiner did not review of the claims file and concluded that the tinnitus was less likely than not related to service.  The examiner's rationale was premised, in part, on the fact that normal tinnitus was experienced by most people without hearing loss, lasting for less than five minutes less than once a week.  In a June 2008 addendum, the same VA examiner reviewed the claims file and stated that her opinion remained unchanged.  

However, the December 2016 VA examiner concluded that it was at least as likely as not (50% probability or greater) caused by or a result of military noise exposure.  His rationale was premised on the fact that he was exposed to excessive noise exposure during service and that excessive noise exposure was known to cause tinnitus.  The Board finds this opinion more persuasive as it coincides with prior findings that the Veteran suffered hearing loss in service from acoustic trauma.

The Veteran is competent to testify as to the date of onset of his tinnitus symptoms, i.e., ringing in the ears.  In October 2016, the Veteran testified that he first noticed intermittent ringing in his ears around 1989.  (See October 2016 Hearing Transcript, pp. 3-4).  The Board also finds the Veteran's statements as to the onset of his tinnitus to be competent and credible.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran testified that he suffers from fatigue symptoms, but does not have a current diagnosis of CFS.  (See October 2016 Hearing Transcript, p. 5).  As it pertains to the Veteran's claim of entitlement to service connection for CFS, remand is required to obtain a VA examination and opinion. 

The Veteran has worked for the Postal Service for the past 14 years.  (See January 2010 VA examination).  As the record does not show that the RO has attempted to obtain pertinent United States Postal Service records, the Board finds remand is warranted to obtain any outstanding records.

Additionally, as it appears the Veteran receives treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding VA medical records, including VAMC outpatient treatment records that have not been associated with the claims file since August 2010.

2.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  Obtain any records for which the Veteran signs a release.

3.  The RO must request all pertinent records from the United States Postal Service, including medical records and/or administrative documents for the Veteran.  All attempts to secure this evidence must be documented in the claims file by the RO.

4.  Then, provide the Veteran with an appropriate examination to determine the etiology of his claimed chronic fatigue syndrome.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide the following information and opinions: 

a) Is there a diagnosis of chronic fatigue syndrome?

b) If yes, is it at least as likely as not (50 percent or greater probability) that chronic fatigue syndrome had onset in, or is otherwise caused by, the Veteran's military service, to include as due to undiagnosed illness?

5.  After review of the newly received evidence, conduct any other necessary development.

6.  Then, readjudicate the Veteran's claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


